828 F.2d 17Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Lee HARDING, Plaintiff-Appellant,v.STATE OF NORTH CAROLINA, Nathan A. Rice, P. L. Cannady, R.Garris, M. Hudson, R. G. West, Leroy Douglas,Defendants-Appellees.
No. 87-7062
United States Court of Appeals, Fourth Circuit.
Submitted June 12, 1987.Decided August 18, 1987.

Donald Lee Harding, appellant pro se.
Thomas J. Ziko, Office of the Attorney General, for appellees.
Before K. K. HALL, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  First, the district court properly denied Harding's motion for a default judgment.  See Lolatchy, Now & Then Dance Studio v. Arthur Murray, Inc., ---- F.2d ---- (4th Cir., April 21, 1987) (Nos. 83-1862, 83-1945).  Second, the district court properly dismissed under Rule 56(e) the vast majority of Harding's claims.  Harding failed to support these claims with additional facts, and many of the claims failed to establish a constitutional violation.  Third, the court's grant of summary judgment in favor of the defendants' on Harding's custody change was proper.  Finally, Harding's assault claim is barred by the applicable statute of limitations.  See N.C. Gen. Stat. Sec. 1-52 (1983).  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below.


2
AFFIRMED.